Title: From George Washington to Brigadier General William Smallwood, 1 January 1779
From: Washington, George
To: Smallwood, William


  
    Dear Sir
    Philada 1st January 1779.
  
The inclosed was addressed to me by the Board of War at the request of Mr Rutherford. As it appears from the State of the Case that an Officer is necessary to keep the Men employed in the shoe Factory at Newark in order, I think it will be best for you to appoint one for that purpose. You may perhaps know more of the matter than I do, and therefore should there be any misrepresentation, you are at liberty to act as you shall judge proper. I am Dear Sir Your most obt Servt
  
    Go: Washington
  
  
P.S. At all events I would have the Men left at New ark for the Winter.
  
